02/28/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0444
                                   _________________



 IN THE MATTER OF:

 A.N., J.G. and A.G.,                                                ORDER

       Youths in Need of Care.


                                   _________________

       Upon consideration of Appellant Mother’s motion for extension of time and good
cause appearing,
       IT IS HEREBY ORDERED that Appellant Mother is granted an extension of time
to and including April 8, 2022, within which to prepare, filed, and service her opening brief
on appeal.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                                       ORDER
                                                                        Chief Justice, Montana Supreme Court
                                                                                   February 28 2022